Exhibit 10.110

 
SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS


AGREEMENT dated as of July 1, 2005, between William G. Cornely (“Cornely”) and
Glimcher Realty Trust, its affiliated and subsidiary entities, and its
shareholders, directors, officers, agents, employees, successors and assigns
(collectively, “Glimcher”). The Effective Date of this Agreement is the day on
which it ceases to be revocable, as described in Paragraph 15, below.


WHEREAS, Cornely is terminating his employment with Glimcher;


WHEREAS, Cornely and Glimcher previously entered into an Employment Agreement
with Glimcher (the “Employment Agreement”), which, in part, governed the terms
and conditions of Cornely’s compensation upon departure from Glimcher;


WHEREAS, Cornely and Glimcher have disputed their respective rights and
obligations toward one another concerning the terms and conditions of Cornely’s
compensation upon departure from Glimcher and desire to mutually and finally
resolve their dispute in order to avoid the inconvenience and expense of further
controversy and for no other reason;


WHEREAS, Cornely and Glimcher desire to set forth their mutual agreement
concerning the terms and conditions of Cornely’s departure from his employment,
including the exact nature and the amount of compensation to be provided to
Cornely and any other rights of Glimcher and Cornely following Cornely’s
separation from Glimcher;


NOW, THEREFORE, in consideration of the respective agreements of the parties
contained herein, and subject to the conditions set forth herein, the parties
hereto acknowledge and agree as follows:


1.
Termination Date. Cornely’s employment with Glimcher shall terminate effective
June 30, 2005 (the “Termination Date”).



2.
Compensation Pursuant to Existing Employment Agreement.  Subject to Paragraph 4
below, Glimcher shall pay Cornely a lump sum of $481,852.80 (excluding fringe
benefits and other compensation), minus any income taxes or other amounts
required by law to be withheld therefrom as calculated and withheld as of the
Termination Date or, if later, on the date distributed from the Rabbi Trust
described in Paragraph 4 below. There shall be no mitigation or offset against
such payments to Mr. Cornely, regardless of whether Mr. Cornely obtains other
employment or other sources of income prior to or after the Termination Date.
Although Glimcher and Cornely have disputed the amount Cornely is entitled to
under the Employment Agreement, the parties acknowledge that the payment
described in this Paragraph satisfies any obligation Glimcher may have to
Cornely as contained in the parties’ existing Employment Agreement.




--------------------------------------------------------------------------------


3.
Additional Consideration.  In addition to the payment described in Paragraph 2
above, and as additional consideration for the promises contained herein,
subject to Paragraph 4 below, Glimcher shall pay to Cornely a lump sum of
$818,147.20, minus any income taxes or other amounts required by law to be
withheld therefrom as calculated and withheld as of the Termination Date or, if
later, on the date distributed from the Rabbi Trust described in Paragraph 4
below.



4.
Rabbi Trust.  Notwithstanding the provisions of Paragraph 2 and Paragraph 3
above, the parties acknowledge that Mr. Cornely has asserted that Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) may apply to the
payment(s) set forth in Paragraph 2 and/or Paragraph 3 (the “Payment”), and that
as a result, and at Mr. Cornely’s request, Glimcher will deposit the Payment
into a grantor “rabbi” trust established within ten (10) days after this
Agreement ceases to be revocable (as defined in paragraph 15) (the “Rabbi
Trust”). Said trust shall be between Glimcher and an institutional trustee
mutually acceptable to Glimcher and Cornely. Cornely has requested, and Glimcher
agrees, that either Charles Schwab & Co., Inc., or Huntington National Bank may
serve as the institutional trustee and that (i) upon information and belief,
each of these identified trusteees will be willing to serve as trustee of the
Rabbi Trust, and (ii) each of these trustees is acceptable to Cornely. Upon the
establishment of the Rabbi Trust, Cornely will specify the investment of the
Rabbi Trust’s assets. The amounts then credited to the Rabbi Trust shall be paid
by the trustee of the Rabbi Trust to Cornely on January 17, 2006 (the “Payment
Date”). However, in the event that Mr. Cornely (or, in the event of his death,
Mr. Cornely’s estate) concludes that an earlier distribution is permitted under
the provisions of Section 409A, and notifies Glimcher of a desire for an earlier
Payment Date pursuant to that conclusion, the trustee shall distribute such
payment to Mr. Cornely (or his estate) within ten (10) days of Glimcher’s
receipt of such notification. On the Payment Date, the amount then credited to
the Rabbi Trust (which may be more or less than the Payment deposited by
Glimcher based upon the investment performance of the Rabbi Trust) will be
distributed from the Rabbi Trust (minus any income taxes or other amounts
required by law to be withheld therefrom) to Cornely.



5.
Medical Benefit Plans.  Cornely may remain a participant in Glimcher’s medical,
dental and vision plans in which Cornely is eligible to participate until the
Termination Date. Until the Termination Date, the cost for Cornely’s remaining a
participant will be shared by Glimcher and Cornely in the same manner and extent
as the cost is currently shared between the parties.



6.
COBRA.  As of the Termination Date, Cornely will be entitled to elect continued
health care benefits coverage under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), for up to eighteen (18) months beginning on the
Termination Date, by completing and returning the required application. If
Cornely elects to continue his benefits pursuant to COBRA, he shall do so at his
own expense.



2

--------------------------------------------------------------------------------


7.
Options.  Cornely and Glimcher acknowledge that the payments made in accordance
with the foregoing sections of this Agreement satisfy any obligation Glimcher
may have to compensate Cornely for any stock options which will lapse as of the
Termination Date in accordance with any stock option agreement to which Cornely
was a party and any stock option plan in which Cornely was eligible to
participate.



8.
Bonuses.  Cornely and Glimcher acknowledge that the payments made in accordance
with the foregoing sections of this Agreement satisfy any obligation Glimcher
may have to compensate Cornely for any bonuses to which Cornely may have been
entitled in accordance with any incentive compensation plan in which he was
eligible to participate.



9.
Employee Conduct.  Except as required by law, pursuant to a subpoena or court
order, or pursuant to any governmental or law enforcement inquiry or
investigation, Cornely will not make public statements or publish or make (under
circumstances reasonably likely to result in such statement being published) any
statement about Glimcher, or any affiliate of Glimcher or any of its directors,
officers, or employees that maligns or disparages the business or reputation of
Glimcher or any affiliate thereof. Similarly, except as required by law,
pursuant to a subpoena or court order, or pursuant to any governmental or law
enforcement inquiry or investigation, Glimcher agrees that neither Glimcher nor
any of its officers, directors, or employees will make any public statements or
publish or make (under circumstances reasonably likely to result in such
statement being published) any statement about Cornely that maligns or
disparages the business interests or reputation of Cornely. However, the
restrictions imposed under this paragraph will not, in any way, preclude Cornely
from enforcing his rights under this Agreement.



10.
Confidential, Proprietary Information.  Cornely acknowledges that Cornely has
received and had access to Glimcher’s confidential business information, that
Glimcher has made substantial investments in the development of such information
and that Glimcher would be irreparably harmed by the disclosure to third persons
of that information. Accordingly, Cornely will not (other than as required by
law, pursuant to a subpoena or court order, or pursuant to any governmental or
law enforcement inquiry or investigation) divulge, disclose, reveal, sell or
otherwise communicate to any business entity or other person such information or
any trade secrets or other confidential or proprietary information Cornely may
have obtained during the term of Cornely’s employment with Glimcher concerning
any matters affecting or relating to the business of Glimcher, including without
limitation any confidential information relating to any of Glimcher’s existing
or prospective tenants or real estate purchasers or sellers, lease and other
transaction terms, costs, plans, technology, formulas, processes, policies,
techniques, trade practices, finances, accounting methods, methods of
operations, trade secrets or other data. Cornely acknowledges that he has
surrendered and delivered to Glimcher all property of Glimcher, including any
and all personal property, computer equipment, electronically stored data,
information relating in any way to existing or prospective tenants or real
estate purchasers or sellers, manuals, policies, blueprints, operating plans,
books, and similar items (including all copies thereof in his possession, but
excepting those then in the custody of his legal counsel) that contain
information regarding the business of Glimcher. By returning this signed
Agreement to Glimcher, Cornely warrants and represents that Cornely has
fulfilled his obligations under this Paragraph.



3

--------------------------------------------------------------------------------


11.
Acknowledgments and Agreements.  Cornely acknowledges and agrees that (a)
Cornely freely and voluntarily entered into this Agreement, (b) before entering
into this Agreement, Cornely was encouraged to consult an attorney of Cornely’s
choice, (c) Cornely had an opportunity and sufficient time to review this
Agreement with Cornely’s attorney, (d) Cornely fully understands the terms of
this Agreement, and (e) Cornely is receiving consideration in amounts exceeding
amounts to which he is already entitled.



12.
Release of All Claims by Cornely.  To induce Glimcher to enter into this
Agreement and to perform its obligations hereunder, Cornely hereby promises to
not sue and forever releases and discharges Glimcher from any and all charges,
claims, demands, actions, causes of action, or suits at law or in equity, of
whatsoever kind or nature, whether presently known or unknown, suspected or
unsuspected, arising on or before the Termination Date of this Agreement
including but not limited to, any and all claims relating to Cornely’s
employment with Glimcher or the cessation of Cornely’s employment with Glimcher,
whether now known or unknown, including but not limited to claims for
discrimination or unequal pay or retaliation under state or federal law, in
particular Title VII of the Civil Rights Act, the Equal Pay Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Fair Labor Standards Act, the Corporate and
Criminal Fraud Accountability Act of 2002, Title VIII of the Sarbanes-Oxley Act
of 2002, Title VII of the Civil Rights Act of 1964, Ohio Revised Code Chapters
4111, 4112 and 4113, claims under the Employee Retirement Income Security Act
and the Consolidated Omnibus Budget Reconciliation Act, claims for emotional
distress or other damages, claims in tort or contract, claims under any
applicable federal, state, or local whistleblower law and any similar federal,
state or local statute, and claims for libel, slander, defamation, promissory
estoppel and wrongful discharge in violation of public policy. Cornely waives
all rights to assert a claim for relief available under any and all such laws,
including but not limited to, claims for attorneys’ fees, damages,
reinstatement, back pay, or injunctive or other equitable relief. However, the
release described in this paragraph will not apply to any claim arising under
this Agreement.



Nothing in this Agreement shall be construed as a waiver or release by Cornely
of any protection from liability otherwise provided to him by operation of state
or federal law or by applicable by-laws, resolutions, or insurance applicable to
former officers or executives of Glimcher.


4

--------------------------------------------------------------------------------


13.
Release of All Claims by Glimcher and Indemnification.  Glimcher hereby promises
to not sue and forever releases and discharges Cornely from any and all charges,
claims, demands, actions, causes of action, or suits at law or in equity, of
whatsoever kind or nature, whether presently known or unknown, suspected or
unsuspected, arising on or before the Effective Date of this Agreement
including, but not limited to, any and all claims relating to any omissions,
acts, or events that have occurred until and including the Effective Date,
whether now known or unknown. Glimcher waives all rights to assert a claim for
relief available under any law, including but not limited to, claims for
attorneys’ fees, damages, or injunctive or other equitable relief. However, the
release described in this paragraph will not apply to any claim arising under
this Agreement.



14.
Review of Agreement.  Cornely acknowledges that, before entering into this
Agreement, Cornely had a twenty-one (21) day period to review and consider it.
Cornely further acknowledges that Cornely used as much of the twenty-one (21)
day period as Cornely desired before entering into this Agreement.



15.
Revocation.  Cornely may revoke this Agreement within seven (7) days of the date
of his execution hereof, in which case this Agreement shall be null and void.
Revocation can be made by providing notice to Glimcher no later than the close
of business on the seventh (7th) day after the date of Cornely’s execution
hereof.



16.
Invalidity of Provision.  The invalidity or unenforceability of any provision of
this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction. If any provision of this Agreement is held unreasonable,
unlawful, or unenforceable in any respect, such provision shall be interpreted,
revised, or applied in a manner that renders it lawful and enforceable to the
fullest extent possible.



17.
Governing Law and Forum Selection.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the state of Ohio without
giving effect to the conflicts of law principles thereof. Any action to enforce
this Agreement or in any way relating to this Agreement shall be commenced and
maintained in either the state or federal court located in Franklin County,
Ohio.



18.
Notice.  Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or sent by certified mail, return receipt requested, postage prepaid:




 
(a)
if to Cornely, addressed to Cornely at Cornely’s most recent address as provided
to Glimcher in writing;




 
(b)
if to Glimcher, addressed to Glimcher at its principal office; or



5

--------------------------------------------------------------------------------



 
(c)
to such other address as any party may have furnished to any other in accordance
herewith.



19.
Miscellaneous.  No provision of this Agreement may be modified or discharged
unless such modification or discharge is agreed to in writing and signed by
Cornely and Glimcher. No provision of this Agreement may be waived unless such
waiver is in writing and signed by the party to be charged therewith. No waiver
by either party hereto at any time of any breach by the other party hereto of
any provision of this Agreement to be performed by such other party shall be
deemed a waiver of any other provisions at the same or at any prior or
subsequent time.



20.
Entire Agreement; Agreement Supersedes Prior Agreements.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by any party not expressly set forth in
this Agreement. This Agreement supersedes and renders null and void any and all
previous agreements executed between Glimcher and Cornely, including but not
limited to any previously executed employment agreements. Notwithstanding any
provision in this Agreement to the contrary, this Agreement shall not supersede
or render null and void the Indemnification Agreement entered into between
Glimcher and Cornely on November 11, 2003, and such Indemnification Agreement
shall remain in full force and effect. Glimcher also agrees to continue to
provide Mr. Cornely with coverage under its existing policy of officers' and
directors' liability insurance, and further agrees that he shall continue to
have the same coverage as is available to former directors, officers and
executives of Glimcher.



21.
Non-Admission.  The parties understand and agree that neither the payment of
monies to Cornely nor the agreement to, and carrying out, of any of the terms of
this Agreement shall constitute an admission of any violation of any law or
breach of any duty by either Cornely or Glimcher, nor does it constitute an
admission of any allegation of wrongdoing or illegal conduct on the part of
either Cornely or Glimcher. The parties recognize that Cornely and Glimcher are
entering into this Agreement order to avoid the expense and inconvenience of
further controversy and for no other reason.



22.
Successors.  This Agreement shall be binding upon any successor of Glimcher.



23.
Board Approval.  This Agreement shall not be effective unless and until it is
approved by the Board of Trustees of Glimcher Realty Trust in accordance with
the bylaws and policies governing the operation of the Board of Trustees of
Glimcher Realty Trust. Glimcher agrees to present this Agreement to its Board
for approval no later than six (6) days after its execution by Mr. Cornely, and
further agrees to deliver to Mr. Cornely’s counsel, Jacklyn J. Ford, written
notice of the outcome of the Board’s vote on the Agreement by no later than the
close of business on the day of that vote by the Board.





6

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Agreement has been executed and entered into by the
parties hereto as of the date first written above.
 
 
 
 
/s/ William G. Cornely
William G. Cornely
Glimcher Realty Trust
 
 
/s/ Michael P. Glimcher
Michael P. Glimcher, President
& Chief Executive Officer
 
 
 
July 1, 2005
Date
 
 
 
July 5, 2005
Date

 
 
 
 
7

 

